DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed November 23, 2021 with respect to the current set of claims have been considered and are considered unpersuasive. Amendments, specifically “when used for the sterile filtration of cell culture media, removes Brevendumonas diminuta” in independent Claim 1, have changed the scope of the claimed invention, and Examiner has modified the previous prior art rejection.
On page 1 of the Remarks section filed November 23, 2021, Applicant summarizes the amendments made to the current set of claims and the support for the amendments in the instant Specification.
On page 1, Applicant argues that the previous 112(a) rejection should be withdrawn due to the amendments made to the claims.  The Examiner has withdrawn the previous 112(a) rejection as a result, but has added a new 112(a) rejection due to new amendments added to the claims.
On pages 1-3, Applicant argues against the previous 103 prior art rejection of the claims regarding the present set of claims.  Specifically, Applicant argues that previous primary reference Wieczorek, (US 2011/0233152), is used for coalescers, not “in a fluid filtration device as required by the instant claims”.  Applicant states that “there is no disclosure in Wieczorek of a fluid filtration device, let alone a fluid device capable of removing B. diminuta bacteria or mycoplasma from a cell culture media” as required by 
The Examiner notes that the limitation in the body of independent Claim 1 stating “when used for the sterile filtration of cell culture media, removes Brevendumonas diminuta bacteria or mycoplasma” does not appear to limit the claimed invention to the use of “sterile filtration of cell culture media” because it is intended use for an apparatus or device type claim and the Examiner concludes that the device of Wieczorek et al. (US 2011/0233152 A1) is capable of performing such a limitation based on its inherent pore size characteristics which remove mycoplasma according to newly found evidentiary reference Hira.  The device disclosed in Wieczorek is capable of carrying out such a conditional feature because it discloses an inherent pore size, (See paragraph [0081], Wieczorek; third layer discloses a pore size range from 0.1 to 10 microns), that is capable of performing the conditional feature claimed according to newly found evidentiary reference Hira et al., (“Hira”, US 2021/0403971), which notes a membrane filter pore size of 0.1 microns removes mycoplasma, (See paragraph [0006], Hira), so as evidenced by Hira, the pore size range in Wieczorek includes a value of 0.1 microns, overlapping with this observational requirement at the claimed value, meeting this limitation as a result.  
On pages 2-3, Applicant continues to argue, stating that previous prior art reference, Hovey, which was relied upon to use with Wieczorek, does not disclose a device suitable for removing bacteria or mycoplasma, and rather that it is directed towards a nanoparticulate comprising megestrol instead, further arguing that one of ordinary skill in the art would not “find the requisite motivation to attempt to use the oil/water coalesce of Wieczorek to filter a fluid to remove B. diminuta or mycoplasma”.  The Examiner notes that the prior art rejection here is not dependent on an obviousness rejection or combination regarding Wieczorek or Hovey.  Rather, the Examiner notes that the claimed invention states that “when used for the sterile filtration of cell culture media, removes Brevendumonas diminuta bacteria or mycoplasma” does not appear to limit the claimed invention to the use of “sterile filtration of cell culture media” because it is intended use for an apparatus or device type claim and the Examiner concludes that the device of Wieczorek et al. (US 2011/0233152 A1) is capable of performing such a limitation based on its inherent pore size characteristics which remove mycoplasma according to newly found evidentiary reference Hira.   Furthermore, the Examiner notes that Hovey is no longer used as the evidentiary reference due to the amendments made to the current set of claims, requiring “B. diminuta or mycoplasma”.  Instead, the Examiner points to newly found evidentiary reference Hira et al., (“Hira”, US 2021/0403971), which notes a membrane filter pore size of 0.1 microns removes mycoplasma, (See paragraph [0006], Hira), so as evidenced by Hira, the pore size range in Wieczorek includes a value of 0.1 
On pages 2-3, Applicant argues that previously used secondary reference Fick does not disclose or suggest “the removal of B. diminuta bacteria or mycoplasma from a cell culture media” either.  The Examiner notes that Fick was not relied upon to disclose this sort of claim limitation previously, and that due to other amendments made in independent Claim 1, Fick is no longer relied upon in the current prior art rejection, so these remarks regarding Fick are considered moot.
On pages 3-4, Applicant continues to argue that the other secondary references used for the rejection of other dependent claims do not disclose the limitations in Claim 1.  Applicant reiterates the argument that previous primary reference Wieczorek does not disclose the limitations in Claim 1.  Here, the Examiner notes that Wieczorek and evidentiary reference Hira disclose the limitations in Claim 1 for the reasons stated above, so the remarks here are considered moot.
Claim Objections
Claim 1 is objected to because of the following informalities:  the claim limitation “the sterile filtration” on line 15 of the claim should be rewritten as “sterile filtration” since it is the first recitation of this limitation in the claimed invention.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The Specification and Drawings do not specify or provide explicit support for the added limitations “wherein, when used for the sterile filtration of cell culture media, removes Brevendumonas diminuta bacteria or mycoplasma from the cell culture media”.    The Examiner points to paragraph [080] of the instant Specification which states “the first mat is approximately 20 mm thick and contains nanofibers having a fiber diameter approximately 120 nm, and designed to retain the bacteria b. diminuta”, as well as paragraph [098] of the instant Specification which states “nanofiber membranes that include a mat of nanofibers of 120 nm in diameter are suitable for the removal of bacteria of genus Brevendumonas diminuta”.   In both of these cited examples, the invention is dependent on a mat of nanofibers of 120 nm in diameter in order to remove 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7 & 12-14 are rejected under 35 U.S.C. 103 as being obvious over Wieczorek et al. (US 2011/0233152 A1), as evidenced by Hira et al., (“Hira”, US 2021/0403971).
Claims 1-5, 7 & 12-14 are directed to a fluid filtration device, an apparatus or device type invention group.
Regarding Claims 1-5, 7 & 12-14, Embodiment 1 of Wieczorek discloses a fluid filtration device, (See [0006]), comprising:
part of (b) a composite media (See Fig. 4 which demonstrates the configuration of three-layered media structure; and [0078], multi-layer coalescing media), the composite media comprising:
 (i) a porous interlayer having opposing first and second sides (See Fig. 4 and [0078], three adjacent layers that extend in a series from upstream to downstream having a first layer, second layer, and third layer), 
(ii) a first fiber containing filter layer located on the first side of the interlayer (See Fig. 4 and [0079], first layer); and 
(iii) a second fiber containing filter layer located on the second side of the porous interlayer (See Fig. 4, [0081], third layer), 
wherein the fibers in the first and second fiber containing filter layers have a different fiber diameter (See [0079] and [0081], first layer having diameter of about 1-30 microns and third layer having diameter of about 0.5-5 microns), and each fiber containing filter layer has a different pore size rating (See [0079] and [0081], first layer having mean flow pore diameter of 20 microns and third layer having mean flow pore diameter of 10 microns), and the interlayer has a coarser pore size than either the first or second fiber containing filter layers (See [0079]-[0081], second layer having mean flow pore diameter of 100 microns), and wherein, when used for the sterile filtration of cell culture media, removes Brevendumonas diminuta bacteria or mycoplasma from the cell culture media, (See paragraph [0081], Wieczorek; third layer discloses a pore size range from 0.1 to 10 microns.  According to Hira a membrane filter pore size of 0.1 microns removes mycoplasma, (See paragraph [0006], Hira), so as evidenced by Hira, the pore size range in Wieczorek includes a value of 0.1 microns, overlapping with this observational requirement at this value, meeting this limitation).
Embodiment 1 of Wieczorek does not explicitly disclose (a) a holder comprising an inlet, a filtrate outlet, and a retentate outlet; and part of (b) the composite media located in the holder such that the composite media separates the holder into an upstream compartment and a downstream compartment.
Embodiment 2 of Wieczorek discloses 
(a) a holder, (See paragraph [0006]; housing), comprising an inlet, (See paragraph [0006], upstream inlet receiving a mixture), a filtrate outlet, (See paragraph [0006], first downstream outlet to discharge the mixture after coalescing), and a retentate outlet, (See paragraph [0006], second downstream outlet to discharge the coalesced dispersed phase); and 
part of (b) the composite media located in the holder such that the composite media separates the holder into an upstream compartment, (See paragraph [0006]; part of housing including upstream inlet that flows mixture into coalescing media inside the housing), and a downstream compartment, (See paragraph [0006]; part of housing including first downstream outlet flowing mixture out after passing through coalescing media).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the fluid filtration device of Embodiment 1 of Wieczorek by incorporating (a) a holder comprising an inlet, a filtrate outlet, and a retentate outlet; and part of (b) the composite media located in the holder such that the composite media separates the holder into an upstream compartment and a downstream compartment as in Embodiment 2 of Wieczorek in order to “coalesce any suitable mixture” such as “water dispersed in a hydrocarbon liquid”, (See paragraph [0007], Wieczorek), for removing “at least about 93% of water dispersed in liquid hydrocarbon fuel”, (See paragraph [0021], Wieczorek), resulting in “improved coalescers that include improved coalescing media [that] also are desirable because they permit the use of a smaller media pack in view of improved coalescing efficiency”, (See paragraph [0003], Wieczorek).
Additional Disclosures Included Below:
Claim 2: The fluid filtration device according to claim 1, wherein the fibers in the first and second fiber containing filter layers are a polymer material selected from the group consisting of thermoplastic polymers and thermoset polymers, (Wieczorek; See [0039] and [0042], the coalescing media layer comprises fibrous material of polymers which are formed by utilizing a melt-blown process).
Claim 3: The fluid filtration device according to claim 2, wherein the fibers in the first and second fiber containing layers are nanofibers, (Wieczorek; See [0079] and [0081], first layer having diameter of about 1-30 microns (1,000 - 30,000 nm) and third layer having diameter of about 0.5-5 microns (500 - 5,000 nm)).
Claim 4: The fluid filtration device according to claim 1, wherein the porous interlayer comprises a nonwoven (Wieczorek; See [0042], coalescing media may be manufactured by utilizing a melt-blown process. Melt- blown process produces a non-woven structure).
Claim 5: The fluid filtration device according to claim 4, wherein the nonwoven comprises a polymeric nanofiber, (Wieczorek; See [0039] and [0042], the coalescing media layer comprises fibrous material of polymers which are formed by utilizing a melt-blown process. See [0080], second layer having a fiber diameter of 5-50 microns (5,000 - 50,000 nm)).
Claim 7: The fluid filtration device according to claim 3, wherein  the nanofibers in the first fiber containing filter layer have a fiber diameter from about 10 nm to about 1,000 nm, and the nanofibers in the second fiber containing filter layer have a fiber diameter from about 10 nm to about 1,000 nm, (Wieczorek; See [0079] and [0081], first layer having diameter of about 1-30 microns (1,000 - 30,000 nm), anticipating the claimed range at about 1,000 nm; and third layer having diameter of about 0.5-5 microns (500 - 5,000 nm), anticipating the claimed range from 500 to about 1,000 nm).
Claim 12: The fluid filtration device of claim 1, wherein the first fiber containing filter layer has a thickness from about 1 µm to about 1,000 µm and the second fiber containing filter layer has a thickness from about 1 µm to about 1,000 µm, (Wieczorek; See [0079] and [0081], first layer having diameter of about 1-30 microns, anticipating the claimed range at this range, and third layer having diameter of about 0.5-5 microns, anticipating the claimed range from 1 to 5 microns),
 Claim 13: The fluid filtration device of claim 1, wherein the first and second fiber containing filter layers are selected from the group consisting of a gridded filter, disc shaped filter, pleated filter, depth filter and combinations thereof, (Wieczorek; See Fig. 4, coalescing media having a gridded structure, three-layered filter structure is interpreted as “depth” filter as well).
Claim 14: The fluid filtration device of claim 1, wherein the interlayer has a mean pore size approximately 2 to 100 times larger than a mean pore size of the fiber containing first or second filter Iavers on either side of the porous interlayer (Wieczorek; See [0079]-[0081], first layer having mean flow pore diameter of 20 microns, and second layer having mean flow pore diameter of 100 microns, and third layer having mean flow pore diameter of 10 microns; The second layer is 10 times more larger than the third layer and 5 times more larger than the first layer, anticipating the claimed range at those ratios).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Wieczorek et al., (US 2011/0233152) as evidenced by Hira et al., (“Hira”, US 2021/0403971), in further view of Kahlbaugh et al., (US 6,171,684).
Claim 6 is directed to a fluid filtration device, an apparatus or device type invention group.
Regarding Claim 6, modified Wieczorek discloses the fluid filtration device of claim 5, but does not disclose wherein the polymeric nanofiber is made from polypropylene. 
However, Wieczorek does disclose that the coalescing media may comprise layers of polymers (See [0039]).
Kahlbaugh discloses a nonwoven composite media for fluid filtration, (See Fig. 7 and [0217], media construction 10 comprising non-woven fiber matrix), wherein the polymeric nanofiber is made from polypropylene, (Kahlbaugh; See [0134], fine fiber components made from polypropylene fibers).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the fluid filtration device of modified Wieczorek by incorporating wherein the polymeric nanofibers is made from polypropylene as in Kahlbaugh such that the polymeric nanofiber is a material that will be readily formed into fibers with relatively small diameters to form a network of fibers (See [0130], Kahlbaugh), while being strong and remaining intact during handling and during filtering operations (See [0131], Kahlbaugh).
Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Wieczorek et al. (US 2011/0233152) as evidenced by Hira et al., (“Hira”, US 2021/0403971), in further view of Fantini, (US 2012/0125866).
Claims 8-10 are directed to a fluid filtration device, an apparatus or device type invention group.
Regarding Claims 8-10, modified Wieczorek discloses the fluid filtration device of claim 1, but does not disclose wherein the first and second fiber containing filter layers comprise electrospun nanofiber mats. However, Wieczorek does disclose the composite media can be constructed utilizing methods known in the art, (See [0042]), using layers of polymer fibrous material (See [0039]).
Fantini discloses a nonwoven composite media for fluid filtration, (See Abstract & paragraph [0001], Fantini), wherein the first and second fiber containing filter layers comprise electrospun nanofiber mats, (See paragraphs [0002], [0005] & [0019], Fantini).  Additional features of this embodiment are included as part of the Additional Disclosures Included section below.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the fluid filtration device of modified Wieczorek by incorporating wherein the first and second fiber containing filter layers comprise electrospun nanofiber mats as in Fantini because “electrospinning seems to provide the simplest approach to obtain nanofibers…uniform in diameter and diversified in comparison”, (See paragraph [0002], Fantini), and “only few polymers are being used industrially” for electrospinning including nylon, (See paragraph [0005], Fantini).
Additional Disclosures Included Below:
Claim 9: The fluid filtration device according to claim 8, wherein the nanofiber is a polymer material selected from the group consisting of thermoplastic polymers and thermoset polymers (See paragraph [0063], Fantini; PEI is a thermoplastic polymer).
Claim 10: The fluid filtration device according to claim 8, wherein the nanofiber is a polymer material selected from the group consisting of thermoplastic polymers, thermoset polymers, nylon, polyimide, aliphatic polyamide, aromatic polyamide, polysulfone, cellulose, cellulose acetate, polyether sulfone, polyurethane, poly(urea urethane), polybenzimidazole, polyetherirnide, polyacrylonitrile, poly(ethylene terephthalate), polypropylene, polyaniline, poly(ethylene oxide), poly(ethylene naphthalate), poly(butyleneterephthalate), styrene butadiene rubber, polystyrene, poly(vinyl chloride), poly(vinyl alcohol), poly(vinyl acetate), poly(vinylidene fluoride), poly(vinyl butylene), copolymers and combinations thereof ,(See paragraph [0063], Fantini; PEI is a thermoplastic polymer).
Claim 11 are rejected under 35 U.S.C. 103 as being unpatentable over Wieczorek et al. (US 2011/0233152) as evidenced by Hira et al., (“Hira”, US 2021/0403971), in further view of Fantini, (US 2012/0125866), in further view of Chung et al., (“Chung”, US 2003/0106294).
Claim 11 is directed to a fluid filtration device, an apparatus or device type invention group.
Regarding Claim 11, modified Wieczorek discloses the fluid filtration device according to claim 8, but does not explicitly disclose wherein the nanofiber is a polymer material selected from the group consisting of nylon-6, nylon-6,6, nylon 6,6--6,10, nylon-6 copolymers, nylon-6,6 copolymers, nylon 6,6-6,10 copolymers and mixtures thereof.
Chung discloses a fluid filtration device, (See Abstract and paragraph [0003], Chung), wherein its nanofiber is a polymer material selected from the group consisting of nylon-6, nylon-6,6, nylon 6,6--6,10, nylon-6 copolymers, nylon-6,6 copolymers, nylon 6,6-6,10 copolymers and mixtures thereof, (See paragraph [0008], Chung).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the fluid filtration device of modified Wieczorek by incorporating wherein the nanofiber is a polymer material selected from the group consisting of nylon-6, nylon-6,6, nylon 6,6--6,10, nylon-6 copolymers, nylon-6,6 copolymers, nylon 6,6-6,10 copolymers and mixtures thereof in order to “improve fiber lifetime or operational properties”, (See paragraph [0011], Chung), and “improved environemental stability to heat, humidity…and mechanical stress”, (See paragraph [0002], Chung), as desired in Fantini, (See paragraph [0049], Fantini).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M PEO whose telephone number is (571)272-9891.  The examiner can normally be reached on M-F, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on 571-270-3240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN M PEO/Primary Examiner, Art Unit 1779